Citation Nr: 1000052	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-34 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a scar of the 
Veteran's back (posterior chest) residual from lipoma 
excision.  

3.  Entitlement to service connection for residuals of 
lipomas of the Veteran's back, other than residual scar from 
lipoma excision.  

4.  Entitlement to service connection for lung disease.  

5.  Entitlement to an initial compensable rating for 
hypertension.  

6.  Entitlement to an initial rating greater than 30 percent 
for gastritis (also claimed as gastroesophageal reflux) and 
ulcerative colitis with hepatitis B.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to July 1985 
and from October 1991 to June 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his February 2006 notice of disagreement, the Veteran 
referred to urogenital and larynx issues.  It is unclear 
whether he wished to file claims for VA disability 
compensation benefits for disabilities of his urogenital 
system and larynx.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current right shoulder bursitis began 
during active service.  

2.  The RO granted service connection for a scar of the 
Veteran's right posterior chest, residual, lipoma excision, 
in a January 2008 rating decision.  

3.  The Veteran has no residuals of an in-service lipoma of 
his back, other than a scar for which service connection has 
already been established.  

4.  The Veteran does not have lung disease.  

5.  The Veteran's hypertension has never resulted in 
diastolic pressure of predominantly 100 mm. Hg. or greater or 
systolic pressure predominantly 160 mm. Hg. or greater and he 
does not have a history of diastolic pressure of 100 mm. Hg. 
or more.  

6.  The Veteran's gastritis and ulcerative colitis with 
hepatitis B has not resulted in material weight loss, anemia, 
severe impairment of health, health that is only fair, 
malnutrition, any incapacitating episodes, hepatomegaly, or 
any fatigue, malaise, or anorexia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder 
bursitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  There is no disputed question of law or fact as to 
whether service connection is warranted for a scar of the 
Veteran's back (posterior chest) residual of an inservice 
lipoma excision and the appeal is dismissed.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  

3.  The criteria for service connection for residuals of an 
inservice lipoma of the Veteran's back (posterior chest), 
other than a residual scar, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for lung disease have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, 
Diagnostic Code (DC) 7101 (2009).

6.  The criteria for an initial rating greater than 30 
percent for gastritis (also claimed as gastroesophageal 
reflux) and ulcerative colitis with hepatitis B have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.114, 4.115a, DC's 7326, 7345, 
7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August and September 2005 and March 
2006, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence relating 
the claimed disabilities to active service and noted other 
types of evidence the Veteran could submit in support of his 
claims.  These letters also informed the appellant to submit 
medical evidence showing that his service-connected 
hypertension and gastritis (also claimed as gastroesophageal 
reflux) and ulcerative colitis with hepatitis B had worsened.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
claims disabilities.  The evidence also does not support 
assigning increased ratings for the Veteran's service-
connected hypertension or gastritis (also claimed as 
gastroesophageal reflux) and ulcerative colitis with 
hepatitis B.  Thus, any failure to develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the March 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  Thus, Vazquez-Flores is 
inapplicable to the Veteran's increased rating claims.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August and September 2005 letters were issued to the Veteran 
and his service representative prior to the January 2006 
rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Because all of the appellant's 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
timing or content of the notice provided to the Veteran and 
his service representative has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  He also has been provided 
with VA examinations which address the current nature and 
severity of his service-connected hypertension and gastritis 
(also claimed as gastroesophageal reflux) and ulcerative 
colitis with hepatitis B.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Service connection

The Veteran contends that he incurred a right shoulder 
disability, a scar of the back residual from lipoma excision, 
residuals of lipomas of the back other than a scar, and lung 
disease during active service.  He specifically contends that 
his lung disease is a result of in-service asbestos exposure.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Right shoulder disability

Service treatment notes do not document any findings of 
reports of symptoms of a musculoskeletal right shoulder 
disability.  The March 2005 report of medical examination 
includes a normal clinical evaluation of the Veteran's upper 
extremities.  This tends to show that, as recently as March 
2005, the Veteran had no musculoskeletal right shoulder 
disability or symptoms of a musculoskeletal right shoulder 
disability.  

However, the RO received the Veteran's claim for service 
connection for right shoulder bursitis in May 2005, prior to 
his separation from active service.  This is evidence that 
the Veteran had symptoms of a right shoulder musculoskeletal 
disability while still on active duty.  This tends to show 
that a current musculoskeletal disability of the right 
shoulder had onset during his active service.  

In December 2005, the Veteran underwent a VA examination of 
his right shoulder and was found to have tenderness of the 
right acromioclavicular joint.  The examiner diagnosed 
bursitis of the right shoulder.  He attributed the right 
shoulder pain to subacromimal bursitis due to impingement 
syndrome.  

The Board finds that the preponderance of the evidence 
supports granting service connection for a right shoulder 
disability.  Within a short period of time following his 
separation from active service, competent evidence 
established that the Veteran has the disability of which, 
given his claim filed prior to separation from service, he 
obviously had symptoms during service.  The closeness in time 
between the diagnosed disability and the Veteran's reports 
while in service is sufficient to establish that his current 
right shoulder bursitis had onset during his active service.  
As all elements of a service connection claim have been met, 
service connection is granted for right shoulder bursitis due 
to impingement syndrome.  

Lipoma of the back

Service treatment records include July and August 1999 notes 
documenting that the Veteran had a 4 centimeter lump medial 
to the right scapula.  This was found to be a soft tissue 
lipoma which was excised in August 1999.  Closing the 
incision required a single suture with staples on the skin.  
There is no evidence from this treatment note that there were 
any residuals of that excision.  In February 2005 he had a 
lipoma removed from his right shoulder.  Service connection 
has already been established for a scar from that right 
shoulder excision.  

A March 2005 report of medical examination includes normal 
clinical evaluations of the Veteran's skin and of his spine 
and other musculoskeletal system.  He received an abnormal 
clinical evaluation for identifying marks, scars and tattoos 
with a notation that he had a linear right acromioclavicular 
and a right medial scapula scar.  This corresponds with the 
surgeries described above.  

The December 2005 VA examination included an examination of 
the Veteran's skin and musculoskeletal system.  Muscle and 
joints examination was normal other than that the Veteran had 
tenderness over the right shoulder.  There is no mention of 
residuals of a lipoma excision of his upper back.  This is 
evidence against his claim because it tends to show that he 
has no disability resulting from the lipoma that was removed 
in 1999 or from the excision of that lipoma.  

In November 2007, the Veteran underwent a "scars" 
examination.  Under a heading for medical history, the 
examiner noted that the Veteran had a lipoma removed from his 
right chest in 1999 and his right anterior shoulder in 2005.  
The examiner recorded the Veteran's report as follows:  "The 
scar of the right posterior chest is tender and he has some 
minimal discomfort."  Physical examination revealed a scar 
of the right shoulder and "another scar about the right 
posterior chest inferior to the scapula horizontally placed 
measuring 6.5 cm."  As an impression, the examiner stated 
that the Veteran had scars of the right shoulder and the left 
posterior chest.

Although the examiner listed "left" instead of "right" in 
his diagnosis, it is clear from the record that the Veteran 
has only one scar of his posterior chest.  Also of note is 
that although the examiner referred to the scar as of the 
"posterior chest" as opposed to the back, this is simply a 
different way of referring to the same location as 
"posterior" chest (as opposed to "anterior chest") refers 
to the scar on the Veteran's back.  

Following that examination, the RO issued the January 2008 
rating decision establishing service connection for a scar, 
right shoulder, residual, lipoma excision and a scar, right 
posterior chest, residual, lipoma excision.  Service 
connection has thus already been established for scars 
residual of both inservice lipoma surgeries.  The Veteran has 
not appealed the rating decision that established service 
connection for the residual scar of his posterior chest (his 
back).  The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  Here, the only asserted 
error with regard to a scar of the Veteran's back residual 
from lipoma removal was that VA incorrectly denied service 
connection.  As service connection has been established for 
that scar there remains no alleged error of fact or law 
regarding that scar.  As such his appeal as to disability 
benefits for a scar residual of excision of a lipoma of his 
back is dismissed.  

In a July 2008 writing, the Veteran's representative reported 
that the Veteran "further states that he has recurrent 
lipomas to the area, which have to be surgically removed."  
The record is absent for any evidence of a lipoma of the 
Veteran's back, or any other location, since his separation 
from service.  There is no evidence that he had an existing 
lipoma of his back at separation from service.  He has had 
two examinations since service and there are VA treatment 
records, including dermatology records, from 2007 and 2008 
associated with the claims file.  These records make no 
mention of any lipoma.  

The Board notes that January 2008 VA dermatology records 
indicate that the Veteran has other skin conditions including 
multiple areas of lichenification and excoriation over 
majority of his body, sparing his midback and has been 
diagnosed with scabies.  This is not a lipoma, however, and 
there is no evidence to suggest that his scabies of his 
entire body is in any way related to the lipoma that was 
removed in 1999.  

The Board finds the medical evidence through January 2008 
that includes specific references to the Veteran's back but 
provides no finding of a recurrent lipoma more probative than 
the report from the Veteran's representative that the 
Veteran's lipoma had recurred.  This is because the medical 
evidence was generated from examination of the Veteran by 
medical experts.  If the Veteran's lipoma of his back had 
recurred, it is highly likely that such would have been noted 
in his VA treatment records which include references to the 
skin of his back.  That there are references to skin disease, 
a reference to the absence of such disease of his midback, 
and no references to a recurrent lipoma is taken by the Board 
to be the most probative evidence of record that the Veteran 
does not have any lipoma of his back related to his active 
service.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).

In the instant case all evidence tends to show that, other 
than the scar for which service connection has already been 
established, there have been no other residuals of the 
Veteran's in-service lipoma surgery and no other lipomas of 
the Veteran's back since service.  Hence, his appeal - other 
than to the extent that the appeal referred to a scar - must 
be denied.    



Lung disease

There is no specific statutory guidance with regard to 
asbestos-related claims.  Nor has the Secretary promulgated 
any regulations in regard to such claims.  VA has issued a 
circular on asbestos-related diseases, however.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR, which contains the same asbestos- 
related information as M21-1, Part VI.  The Court has held 
that VA must analyze an appellant's claim of service 
connection for asbestosis or asbestos-related disabilities 
using the administrative protocols found in the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section 
C, essentially acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 
Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the Veteran letters in August 
and September 2005 requesting information as to his claimed 
in-service asbestos exposure.  

In a document received by VA in September 2005 the Veteran 
reported as follows:  

Exposed to asbestos in Arden Hills, MN 
with the 19th CMMC Rank SFC/E7.  Were 
stationed there from April 1998 to June 
2002.  The Army ammunition plant was part 
of a super fund site by Federal 
government to clean all soil in and 
around Arden Hills, MN also including 
lead that was found inside the building 
of employment some names of other service 
people are [names omitted].  Cigaretts 
was in use which may cause cancer, 
however had quit prior to exposure.  The 
type of work done before service is 
social work (1 yr) recreation assistant 
(3 yrs) and custodial in and out jobs (1 
yr).  

In his February 2006 notice of disagreement, the Veteran 
repeated this information adding the following:  

No one expected the building we worked 
out of was contaminated with asbestos and 
lead until the inspectors assessed the 
building around the year of 2000.  Even 
though the x-rays from VA do not show 
anything, please explain to me why I 
continue to cough frequently and why I 
continue to have chest pains, urogenital 
and larynx issues.  

Service treatment records are negative for any findings that 
the Veteran has ever had a lung disease.  In 1999 and 2000 
the Veteran reported chest pains, including pain upon taking 
a deep breath.  He was evaluated but no cardiac or lung 
disease was found; the only diagnosis being "non-cardiac- 
muscle pull."  X-rays from February 2001 showed some minimal 
scarring present within the left lung base.  There is no 
diagnosis of any lung disease.  

In a March 2005 report of medical history, the Veteran 
indicated that he  had bronchitis in March of 2002, a dry 
cough at night, an irritating itch in his throat from time to 
time, and that he had chest pains by touch and on certain 
movements and due to breathing.  Also in March 2005, the 
Veteran responded to a question as to whether he intended to 
seek VA disability benefits by noting that he did and 
referring to a number of physical conditions but with no 
mention of lung disease.  There is no mention of asbestos 
exposure.  

A March 2005 report of medical examination includes normal 
clinical evaluations of the Veteran's lungs and chest, mouth 
and throat, nose, sinuses, and neck.  There is no mention of 
any disease let alone a disease that has been associated with 
asbestos exposure.  

In December 2005, the Veteran underwent a VA medical 
examination.  In a medical history section of the report, the 
examiner noted that the Veteran had no mouth, throat, or 
sinus symptoms, but had reported the following pulmonary 
symptoms:  cough, chest pain, productive sputum, and dyspena 
on moderate exertion.  

Sinus, mouth, throat, and neck physical examination were all 
normal.  Pulmonary inspection, palpation, auscultation and 
percussion of the right and left chest were all normal.  
Chest x-ray showed his lungs to be well expanded and clear, 
the heart was not enlarged and there was no evidence of 
congestive failure or chest neoplasm.  

As to pulmonary examination, physical examination revealed no 
abnormal respiratory findings, normal excursion of the 
diaphragm, normal chest expansion, no venous congestion or 
edema, and no conditions that may be associated with 
pulmonary restrictive disease.  Chest x-rays showed normal 
cardiomediastinal silhouette and showed no hilar masses.  
Both lungs were clear and there were no effusions.  Bony 
thorax was unremarkable.  There was no evidence of cor 
pulmonale, no evidence of pulmonary hypertension, and no 
evidence of right ventricular hypertrophy.  As a summary of 
all problems, the examiner provided a diagnosis of "no 
respiratory disease with subjective history of asbestos 
exposure."  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for lung 
disease.  The medical evidence tends to show that the Veteran 
does not have any lung or other respiratory disease or 
disability.  Whether the Veteran was exposed to asbestos 
during service is of no importance in this claim.  VA 
disability compensation is available only for diseases and 
injuries incurred during service.  Exposure to asbestos is 
not in itself either a disease or an injury.  In the absence 
of evidence of a disease or injury associated with any 
exposure to asbestos service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).    

Increased ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether separate ratings are warranted 
for separate periods of time based on the facts found, a 
practice referred to as "staged ratings"  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability or the same 
manifestations of the disability under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' 
the ratings.  In cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for an appellant to have "separate 
and distinct manifestations", permitting separate ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.

Hypertension

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id 
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  at Note (1).  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Id.

Service and post service treatment records show that the 
Veteran has never had a diastolic pressure of predominately 
100 or more, or; systolic pressure predominantly 160 or more.  
The March 2005 report of medical examination includes that 
his systolic pressure was 131 and his diastolic was 84.  
During the December 2005 examination, the Veteran's blood 
pressure was no higher than 139 over 94.  

In March 2008, the Veteran again underwent VA examination 
with regard to his hypertension.  He reported that he 
occasionally has headaches, which the Veteran attributed to 
his hypertension.  He also reported taking 
hydrochlorothiazide daily.  
Physical examination found the Veteran to have a blood 
pressure no higher than 146 over 94.  Other measurements were 
134 over 96 and 120 over 90.  There was no peripheral edema.  

The Board finds that the preponderance of the evidence is 
against assigning an initial compensable rating for 
hypertension.  Whether or not the Veteran's service-connected 
hypertension requires continuous medication does not matter 
in this case as he has no history of a diastolic pressure 
predominately 100 or greater.  The Board has considered the 
Veteran's reports of headaches which he believes to be 
associated with his hypertension.  Service connection already 
has been established for headaches and a 30 percent rating 
assigned since the day after the date of his separation from 
active service.  Regardless of the cause of his headaches, an 
additional rating is not warranted.  38 C.F.R. § 4.14.  

Gastritis and ulcerative colitis with hepatitis B

Service connection was established for ulcerative colitis 
with hepatitis B and gastritis in the January 2006 rating 
decision and a 10 percent rating was assigned.  In an April 
2007 rating decision, the RO increased the rating to 30 
percent, effective the day after the date that the Veteran 
was separated from active service.  

Ulcerative colitis that is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess, is assigned a 100 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7323.  Severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, the health only fair during remissions, is 
assigned a 60 percent rating.  Id.  Moderately severe 
ulcerative colitis, with frequent exacerbations is assigned a 
30 percent rating.  Id.  

The Board has also considered the criteria found at 38 C.F.R. 
§ 4.114, DC 7346, for rating hiatel hernia.  Hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health is 
assigned a 60 percent rating.  38 C.F.R. § 4.114, DC 7346.  
Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health is assigned a 30 percent 
rating.  Id.

The RO has included in the description of the Veteran's 
disability "hepatitis B".  Therefore, the RO has also 
considered whether a rating is warranted under 38 C.F.R. 
§ 4.115a, DC 7345, for chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  

A 100 percent rating for chronic liver disease without 
cirrhosis requires near constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.  Id.

A 60 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly; or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks, during the past twelve- month 
period, but not occurring constantly.  Id.  

A 40 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period. 

A 20 percent rating for chronic liver disease without 
cirrhosis requires daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period

A 10 percent rating for chronic liver disease without 
cirrhosis requires intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  

Note (2) under DC 7345 defines an "incapacitating episode" as 
"a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician."  Further, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112 (2009).  Finally, Note (3) provides that 
hepatitis B infection must be confirmed by serologic testing 
in order to evaluate it under DC 7345. 

The December 2005 examination includes a medical history that 
the Veteran had no medical history of fever, chills, malaise, 
night sweats, or dizziness, no endocrine symptoms.  History 
of gastrointestinal symptoms included vomiting, diarrhea, 
indigestion, heartburn, regurgitation, and diffuse abdominal 
pain in all four quadrants.  There was no history of 
dysphasia, abdominal mass, abdominal swelling, jaundice, 
hematemesis, melena, fecal incontinence, pancreatitis, 
gallbladder attacks, or post prandial symptoms aver ulcer 
surgery.  The Veteran reported a history of daily nausea 
associated with esophageal disease precipitated by certain 
foods and a reclining position.  There was no history of 
vomiting pain, or dysphagia associated with esophageal 
disease.  There was a history of daily heartburn and daily 
regurgitation.  He treated his problems esophageal reflux 
with zantac in the past, and currently with antacids.  There 
was no history of hematemesis or melena and the only 
continuous medication was antacids.  

Physical examination in December 2005 revealed that the 
Veteran's overall general health was good; there were no 
signs of anemia and no pulmonary abnormalities from 
aspiration.  The Veteran weighed over 204 pounds at a height 
of 70 inches and there were no signs of significant weight 
loss, malnutrition or weight change.  Other significant 
findings included diffuse abdominal tenderness with 
hypoactive bowel sounds but no organomegaly and no masses.  

The examiner stated in December 2005 that endoscopic 
examination while the Veteran was in the military revealed no 
evidence of esophagitis but did show evidence of gastritis 
without being H. Pylori positive.  As a summary the examiner 
stated that the Veteran had chronic gastritis, H. Pylori 
negative in the past; with not evidence of esophagitis on 
endoscopy performed while in the military.  As to ulcerative 
colitis, the examiner found a date of onset of 2003 and that 
the Veteran reported abdominal pain, with constipation / 
diarrhea and bloody stools.  Physical examination revealed no 
signs of anemia, weight loss or malnutrition, or abdominal 
mass, but he had generalized abdominal tenderness.  Liver 
palpation was normal; his overall general health was good.  

As to the hepatitis B, the examiner reported in December 2005 
that the Veteran was diagnosed with hepatitis on routine 
blood work, had not undergone any treatment, and was 
asymptomatic.  There was no elevation of the Veteran's liver 
enzymes during service, no current treatment, and the Veteran 
had been stable since onset.  He had no history of 
incapacitation episodes of chronic liver disease during the 
previous 12 month period.  There were no extra - hepatic 
manifestations of the disease and no current symptoms.  
Physical examination revealed a liver of normal size and 
consistency, no evidence of malnutrition and no evidence of 
ascites or portal hypertension and no other signs of liver 
disease.  

In March 2008, the Veteran underwent another VA examination 
with regard to his digestive disability.  The Veteran 
reported that he had no overall weight gain or loss, has 
nausea, but no vomiting and has no constipation but does have 
diarrhea once per week that lasts one day.  He reported this 
as consisting of three or possibly a few more bowel movements 
per day.  He had no history of fistula.  The Veteran reported 
that he takes medication regularly, but the examiner noted 
that the last prescription of the Veteran's medication was a 
three month prescription in August 2002.  The Veteran 
reported pains of the upper abdomen on a daily basis and 
worse with certain foods or if he does not eat.  He reported 
a flare up in September, although the examiner noted that 
there was nothing in the record to indicate treatment at that 
time.  The examiner also noted that on the last appointment 
in the VA gastrointestinal clinic it was noted that the 
Veteran stated that he felt fine, had no problem, no side 
effects from medications, no emergency room visits, and had 
compliance with medication.  As to gastroesophageal reflux, 
the Veteran reported that he has a burning pain in the 
epigastric area that is brought on with certain foods and 
that he treats this with over the counter Pepcid once per 
week.  He reported that he has no dysphagia and no hematasis 
but that he does have blood in his stools, which the Veteran 
thought was due to colitis.  There was no regurgitation or 
vomiting.  He had no hospitalizations or surgeries.  As to 
hepatitis B, the Veteran reported that he was diagnosed in 
2004. The examiner noted that the Veteran had a negative 
hepatitis B surface antigen testing in 2005.  He also noted 
that the Veteran has had no incapacitating episodes, no 
fatigue, malaise, anorexia, weight loss, right upper quadrant 
pain, or hematomegaly.  He had no extra-hepatic manifestation 
of liver disease.  The examiner provided a diagnosis of 
hepatitis B resolved with no residual.  

The Board finds that the preponderance of the evidence is 
against assigning an initial rating greater than 30 percent 
for gastritis and ulcerative colitis with hepatitis B.  These 
examination reports, along with the service treatment records 
provide evidence against assigning a disability rating based 
on hepatitis B.  The Veteran's condition meets none of the 
criteria for any rating for hepatitis B.  He always has been 
asymptomatic.  There is no evidence favorable to assigning a 
rating based on his hepatitis B.  The Veteran also has never 
been found to suffer from malnutrition so an initial rating 
greater than 30 percent is not warranted based on application 
of DC 7323.  Indeed, there are affirmative findings that the 
Veteran has no malnutrition and no affirmative findings that 
he has ever had malnutrition.  

Although the Veteran has reported pain and there is at least 
one report of vomiting, there are affirmative findings that 
he has not had any significant weight loss and there are no 
findings to the contrary.  Similarly, the Veteran has never 
been found to have anemia but there are findings that he does 
not have anemia.  Importantly, he has always been found to be 
in good general health.  There are no findings that the 
Veteran has ever had considerable impairment of health due to 
his gastritis and ulcerative colitis with hepatitis B.  
Hence, all evidence of record is against assigning an initial 
rating greater than 30 percent for the Veteran's gastritis 
and ulcerative colitis with hepatitis B.  

Extraschedular ratings

The RO considered whether ratings outside of the schedule 
were appropriate with regard to the Veteran's hypertension 
and gastritis and ulcerative colitis with hepatitis B and 
determined that referral for extraschedular consideration was 
not warranted.  The Board agrees.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board first 
must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

All symptoms and the level of disability resulting from the 
Veterans hypertension and gastritis and ulcerative colitis 
with hepatitis B are addressed by criteria found in the 
rating schedule.  Although headaches, which the Veteran 
attributes to his hypertension, are not addressed in the 
criteria for hypertension, the Veteran is in receipt of 
disability compensation benefits for his headaches under 
different criteria.  Therefore, the first prong of the Thun 
test is not satisfied and referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to service connection for right shoulder bursitis 
is granted. 

Entitlement to service connection for lung disease is denied.  

The claim for service connection for a scar of the Veteran's 
back, residual of inservice lipoma excision, is dismissed.  

Entitlement to service connection for lipomas of the 
Veteran's back, other than a residual scar, is denied.  

Entitlement to an initial rating greater than 30 percent for 
gastritis (also claimed as gastroesophageal reflux) and 
ulcerative colitis with hepatitis B is denied.  

Entitlement to an initial compensable rating for hypertension 
is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


